DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 objected to because of the following informalities: claim 5 recites “the plurality of first connection members include a holding member between connection members” instead of “the plurality of first connection members include a holding member between [the plurality of first] connection members”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20180366813).
Regarding claim 1:
Kim et al. disclose (in Figs. 5A-5C, 7A-7C) an electronic device (500) comprising: a first device (550) and a second device (560) that are coupled to each other (via 570), wherein the first device (550) includes: a first housing (defined by area, 550); a first antenna element (571) having a first electrical length for transmitting or receiving a signal in a first frequency band (defined as the mid band of 1700 MHz to 2100 MHz); a communication circuit (590) disposed inside the first housing (defined by area, 550) and configured to transmit and receive the signal in the first frequency band (defined as the mid band of 1700 MHz to 2100 MHz); and a first ground member (on a PCB – Para. 0086, Lines 5-6; Para. 0214, Lines 1-5) electrically connected to the first antenna element (571; Para. 0171, Lines 1-6), wherein the second device (560) includes: a second antenna element (575) having a second electrical length (See Figs.); a second housing (defined by area, 560); and a second ground member (; Para. 0214, Lines 1-5) disposed inside the second housing (defined by area, 560; Para. 0177, Lines 7-10), while the first device (550) and the second device (560) are connected to each other (via 570), and wherein the first ground member and the second ground member are electrically connected to each other while the first device and the second device are connected to each other.
Kim et al. do not specifically disclose in the embodiment of Figs. 5A-5C the first antenna element and the second antenna element are connected to each other, and operate as a third antenna element having a third electrical length for transmitting and receiving a signal in a second frequency band.
However, Kim et al. disclose in another embodiment of Figs. 7A-7C wherein the first antenna element (701/702) and the second antenna element (705/706) are connected to each other (via 711, 715), and operate as a third antenna element having a third electrical length (See Fig.) for transmitting and receiving a signal in a second frequency band (Para. 0195, Lines 1-22).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to connected the first and second antenna element to operate as a third antenna element as taught by the second embodiment into the first embodiment of Kim et al. for the benefit of operating the third antenna as a lower frequency for facilitating diversity (Para. 0198, Lines 9-15).
Regarding claim 2:
Kim et al. disclose the communication circuit (590) disposed inside the first housing (defined by area, 550) transmits or receives a signal in the second frequency band (Para. 0195, Lines 1-22) through the first antenna element (571) and the second antenna element (575) while the first device (550) and the second device (560) are connected to each other.
Regarding claim 3:
Kim et al. disclose the first device (750) includes a first connection structure (711, 712, 714 and 713) for a connection to the second device (760), and the second device (760) includes a second connection structure (715, 716, 718 and 717) for a connection to the first device (750), and wherein the first connection structure (711, 712, 714 and 713) includes a plurality of first connection members (See Fig. 7C), and the second connection structure (715, 716, 718 and 717) includes a plurality of second connection members (See Fig. 7C).
Regarding claim 7:
Kim et al. disclose the plurality of first connection members (See Fig. 7C) include a first connection member (711) electrically connected to the first ground member (via 701), and wherein the plurality of second connection members (See Fig. 7C) include a second connection member (715) electrically connected to the second ground member (via 705).
Regarding claim 8:
Kim et al. disclose the plurality of first connection members (See Fig. 7C) include a third connection member (712) electrically connected to the first antenna element (701/702), and wherein the plurality of second connection members (See Fig. 7C) include a fourth connection member (716) electrically connected to the second antenna element (705/706).
Regarding claim 9:
Kim et al. disclose the plurality of first connection members (See Fig. 7C) include a fifth connection member (718) for identifying the second device (760), and wherein the plurality of second connection members (See Fig. 7C) include a sixth connection member (714) for identifying the first device (750).
Regarding claim 11:
Kim et al. disclose wherein at least one of the plurality of first connection members includes a plate (See Figs.).
Regarding claim 12:
Kim et al. disclose the first device (550) includes a first display (551) exposed to an outside through the first housing (defined by area, 550), wherein the second device (560) includes a second display (561) exposed to an outside through the second housing (defined by area, 560), and wherein the first display (551) and the second display (561) operate as a single display while the first device (550) and the second device (560) are connected to each other.
Regarding claim 13:
Kim et al. disclose the first antenna element (571) includes at least part of the first housing (defined by area, 550; See Figs.).
Regarding claim 14:
Kim et al. disclose the second antenna element (575) includes at least part of the second housing (defined by area, 560; See Figs.).
Regarding claim 15:
Kim et al. disclose the second frequency band (defined as the low band of 700 MHz to 900 MHz) is a frequency band lower than the first frequency band (defined as the mid-band: a mid band of 1700 MHz to 2100 MHz; Para. 0080, Lines 5-9; Para. 0177, Lines 5-7; Para. 0191, Lines 5-9).

Claims 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20180366813) in view of Garelli et al. (US 20120050975).
Regarding claim 4:
Kim et al. is silent on that the plurality of first connection members and the plurality of second connection members include at least one of a magnet or a pogo.
Garelli et al. disclose (in Fig. 5) the plurality of first connection members (104) and the plurality of second connection members (104) include at least one of a magnet (Para. 0012, Lines 8-11).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the connection member as magnetic latch as taught by Garelli et al. into the device of Kim et al. for the benefit of connecting the upper and lower housing (Para. 0006, Lines 1-5).
Regarding claim 5:
Kim et al. is silent on that the plurality of first connection members include a holding member between connection members, which are adjacent to each other, from among the plurality of first connection members.
Garelli et al. disclose (in Fig. 5) the plurality of first connection members (104) include a holding member (94) between [the plurality of first] connection members (104), which are adjacent to each other, from among the plurality of first connection members (104).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the holding member as arranged and taught by Garelli et al. into the device of Kim et al. for the benefit of connecting the upper and lower housing (Para. 0006, Lines 1-5).
Regarding claim 6:
Kim et al. is silent on that the holding member includes at least one of a guide magnet and an insulator.
Garelli et al. disclose (in Fig. 5) the holding member includes an insulator (defined as a shelf foam).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the holding member as an insulator as taught by Garelli et al. into the device of Kim et al. for the benefit of preventing light leakage for example and properly seal the device housing (Para. 0078, Lines 1-2).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20180366813) in view of Kough et al. (US 20100321255).
Regarding claim 10:
Kim et al. is silent on that the first connection structure includes a groove or a bump, and wherein the second connection structure includes a bump capable of being coupled to the groove, or a groove capable of being coupled to the bump.
Kough et al. disclose (in Fig.1) the first connection structure (13 in 12A) includes a groove or a bump (See Fig. 1 along the hinge), and wherein the second connection structure (13 in 12B) includes a bump (along the hinge) capable of being coupled to the groove (in 12A; See Fig.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the coupling structure taught by Kough et al. into the device of Kim et al. for the benefit of pivotably attaching the housing units (Para. 0030, Lines 9-11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845                                                                                                                                                                                                        
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845